DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 recites the language “second repeat units are comprise…”. This language should be revised.
Claim Interpretation
It is the Office's position that the testing method for a material or structural property does not impart a patentable weight. The property is attributed to the material and structure, not to the testing method. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1-4, 10-12, 17, and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one Claims 5-9, 13-16, 18, and 19 are also rejected based on their dependency on Claims 1 or 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al (US 2015/0182387).
Regarding Claim 1, Ferrer discloses an absorbent article (diaper 10, Fig. 1B) comprising:
a lateral axis (38, Fig. 1B);
a front waist region (first waist region 30, Fig. 1B) on a first side of the lateral axis (38, Fig. 1B);
a back waist region (second waist region 32, Fig. 1B) on a second side of the lateral axis (38, Fig. 1B);
a liquid permeable topsheet (18, Fig. 1B; ¶ [0076]);
a liquid impermeable backsheet (film 23, Figs. 1B and 2B; ¶ [0076, 0085]; the backsheet 20 is made of nonwoven 21 and film 23);
an absorbent core (14, Fig. 1B) positioned at least partially intermediate the topsheet (18, Fig. 1B) and the backsheet (20, Fig. 1B); and
an outer cover nonwoven material (21, Fig. 2B; ¶ [0017, 0085]) in a facing relationship with the backsheet (23, Fig. 2B), wherein the outer cover (21, Fig. 2B) 
wherein the outer cover nonwoven material (21, Fig. 2B) comprises a pattern on the portion of the garment-facing surface (Figs. 2B, 4B, and 4C; ¶ [0131-0133]; Figs. 4B and 4C show the pattern of protrusions on the calendering roller which will translate into a corresponding pattern of bonds (100, Fig. 2B) on the nonwoven), the pattern comprising:
	a repeating pattern of bonds (100, Fig. 2B; the pattern will correspond to the roller protrusion pattern in Fig. 4B/4C) comprising a plurality of repeat units (see Image 1); 
	wherein a portion of the pattern within each of the repeat units is substantially the same (see Image 1; the top row of the repeat unit is substantially same as the bottom row of the repeat unit).

    PNG
    media_image1.png
    417
    413
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 4C of Ferrer
2 to about 100 mm2, according to the Repeat Unit Measurement Test; wherein the at least some of the repeat units have a repeat unit width in the range of about 5 mm to about 30 mm, according to the Repeat Unit Measurement Test; and wherein the at least some of the repeat units have a repeat unit length in the range of about 1 mm to about 15 mm, according to the Repeat Unit Measurement Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ferrer to have a repeat unit width in the range of about 5 mm to about 30 mm, a repeat unit length in the range of about 1 mm to about 15 mm, and a repeat unit area in the range of about 25 mm2 to about 100 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ferrer would not operate differently with the claimed repeat unit width, repeat unit length, and repeat unit area and since the size of the repeating pattern does not change the absorbent properties and usability of the absorbent article the device would function appropriately with the claimed repeat unit dimensions and also therefore with the claimed repeat unit area. Further, applicant places no criticality on the range claimed, 
Regarding Claims 2-4, Ferrer is silent whether the repeat units have a repeat unit area in the range of about 50 mm2 to about 80 mm2, according to the Repeat Unit Measurement Test; wherein the at least some of the repeat units have a repeat unit width in the range of about 5 mm to about 20 mm, according to the Repeat Unit Measurement Test; and wherein the at least some of the repeat units have a repeat unit length in the range of about 1 mm to about 8 mm, according to the Repeat Unit Measurement Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ferrer to have a repeat unit width in the range of about 5 mm to about 20 mm, a repeat unit length in the range of about 1 mm to about 8 mm, and a repeat unit area in the range of about 50 mm2 to about 80 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ferrer would not operate differently with the claimed repeat unit width, repeat unit length, and repeat unit area and since the size of the repeating pattern does not change the absorbent properties and usability of the absorbent article the device would function appropriately with the claimed repeat unit dimensions and also therefore with the 
Regarding Claim 5, Ferrer further discloses the repeating pattern of bonds (100, Fig. 2B) comprising the plurality of repeat units (see Image 1) forms a herringbone pattern (as seen in Fig. 4B/4C and Image 1).
Regarding Claim 6, Ferrer further discloses at least some of the repeat units (see Image 1) comprise discontinuous bonds (all the bonds 100, Fig. 2B, are discontinuous from one another since they are discrete oval shapes as seen in Figs. 4B and 4C).
Regarding Claim 7, Ferrer further discloses the discontinuous bonds in the at least some of the repeat units (see Image 1) comprise a first discontinuous line, a second discontinuous line, a third discontinuous line, and a fourth discontinuous line (see Image 1; each column forms a discontinuous line though only the first and fourth discontinuous lines are labeled in Image 1).
Regarding Claim 20, Ferrer discloses an absorbent article (diaper 10, Fig. 1B) comprising:
a lateral axis (38, Fig. 1B);
a front waist region (first waist region 30, Fig. 1B) on a first side of the lateral axis (38, Fig. 1B);
a back waist region (second waist region 32, Fig. 1B) on a second side of the lateral axis (38, Fig. 1B);
a liquid permeable topsheet (18, Fig. 1B; ¶ [0076]);

an absorbent core (14, Fig. 1B) positioned at least partially intermediate the topsheet (18, Fig. 1B) and the backsheet (20, Fig. 1B); and
an outer cover nonwoven material (21, Fig. 2B; ¶ [0017, 0085]) in a facing relationship with the backsheet (23, Fig. 2B), wherein the outer cover (21, Fig. 2B) forms a first portion of a garment-facing surface of the absorbent article (10, Fig. 1B; ¶ [0017, 0085]);
wherein the outer cover nonwoven material (21, Fig. 2B) comprises a herringbone pattern on the first portion of the garment-facing surface (Figs. 2B, 4B, and 4C; ¶ [0131-0133]; Figs. 4B and 4C show the herringbone pattern of protrusions on the calendering roller which will translate into a corresponding pattern of bonds (100, Fig. 2B) on the nonwoven), the herringbone pattern comprising:
	a repeating pattern of bonds (100, Fig. 2B; the pattern will correspond to the roller protrusion pattern in Fig. 4B/4C) comprising a plurality of repeat units (see Image 1); 
	wherein a portion of the herringbone pattern within each of the repeat units is substantially the same (see Image 1; the top row of the repeat unit is substantially same as the bottom row of the repeat unit).
Ferrer is silent whether at least some of the repeat units have a repeat unit area in the range of about 25 mm2 to about 100 mm2, according to the Repeat Unit Measurement Test; wherein the at least some of the repeat units have a repeat unit width in the range of about 5 mm to about 30 mm, according to the Repeat Unit 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ferrer to have a repeat unit width in the range of about 5 mm to about 30 mm, a repeat unit length in the range of about 1 mm to about 15 mm, and a repeat unit area in the range of about 25 mm2 to about 100 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ferrer would not operate differently with the claimed repeat unit width, repeat unit length, and repeat unit area and since the size of the repeating pattern does not change the absorbent properties and usability of the absorbent article the device would function appropriately with the claimed repeat unit dimensions and also therefore with the claimed repeat unit area. Further, applicant places no criticality on the range claimed, indicating simply that the repeat unit width, repeat unit length, and repeat unit area “may” be within the claimed ranges (¶ [0087, 0089, 0091] of published application).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al (US 2015/0182387) in view of Bianchi et al (US 2017/0151103).
Claim 8, Ferrer is silent whether at least some of the first, second, third, and fourth discontinuous lines comprise two elements, and wherein the two elements have a different size, shape, and/or dimension.
Bianchi teaches an absorbent article, thus being in the same field of endeavor, with a bonding pattern (Figs. 5 and 6, ¶ [0018-0019, 0064]) with first, second, third, and fourth discontinuous lines (each column of large bonds 310 can be considered a discontinuous line, Fig. 6) that comprise two elements (bonds 310 and 330, Fig. 6), wherein the two elements (310, 330, Fig. 6) have a different size (¶ [0064], Fig. 6). This bonding pattern reduces fuzz on the surface of the nonwoven (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding pattern of Ferrer to include two elements, wherein the two elements have a different size as taught by Bianchi (Fig. 6). The bonding pattern of Bianchi reduces fuzz on the surface of the nonwoven (¶ [0061]) which in turn provides a better visual effect of the nonwoven.
Claims 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al (US 2015/0182387) in view of Zink et al (US 2013/0310797).
Regarding Claim 9, Ferrer is silent regarding a discrete landing zone or a discrete, non-elasticized front belt joined to the front waist region proximate to a waist edge of the absorbent article, wherein the discrete landing zone or the discrete, non-elastic front belt forms a second portion of the garment-facing surface of the absorbent article.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Ferrer to include a discrete landing zone forming a second portion of the garment-facing surface of the absorbent article to provide a clear indication to a user where the fastening components of the article should be attached to provide the best fit.
Regarding Claims 10-15, Ferrer/Zink is silent whether the discrete landing zone or the discrete, non-elasticized front belt comprises a second pattern on the second portion of the garment-facing surface, the second pattern comprising: a second repeating pattern of apertures or bonds comprising a plurality of second repeat units; wherein a portion of the second pattern within each of the second repeat units is substantially the same; and wherein at least some of the second repeat units have a second repeat unit area in the range of about 25 to about 100 mm2, according to the Repeat Unit Measurement Test, wherein the at least some of the second repeat units 
As set forth above for Claim 9, the combination of Ferrer/Zink discloses an absorbent article with a cover sheet having a first pattern and a discrete landing zone forming a second portion of the garment-facing surface of the absorbent article. The combination of Ferrer/Zink is silent regarding the substrate used to form the discrete landing zone and any pattern located on the discrete substrate.
However, the claims do not require that the first pattern and the second pattern be different from one another. In fact, the claims recite the same language and do not require any differences. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the same nonwoven with the same pattern as that of the first pattern of Ferrer/Zink to form the discrete landing zone of Ferrer/Zink. This would reduce manufacturing costs because instead of having to manufacture two differently patterned nonwovens, one single nonwoven could be used. Having the landing zone be a discrete substrate allows the landing zone to be thicker than the rest of the article, allowing it to stand out more to the user so they know where the fasteners are meant to be attached.
Claim 17, Ferrer discloses an absorbent article (diaper 10, Fig. 1B) comprising:
a lateral axis (38, Fig. 1B);
a front waist region (first waist region 30, Fig. 1B) on a first side of the lateral axis (38, Fig. 1B);
a back waist region (second waist region 32, Fig. 1B) on a second side of the lateral axis (38, Fig. 1B);
a liquid permeable topsheet (18, Fig. 1B; ¶ [0076]);
a liquid impermeable backsheet (film 23, Figs. 1B and 2B; ¶ [0076, 0085]; the backsheet 20 is made of nonwoven 21 and film 23);
an absorbent core (14, Fig. 1B) positioned at least partially intermediate the topsheet (18, Fig. 1B) and the backsheet (20, Fig. 1B); and
an outer cover nonwoven material (21, Fig. 2B; ¶ [0017, 0085]) in a facing relationship with the backsheet (23, Fig. 2B), wherein the outer cover (21, Fig. 2B) forms a first portion of a garment-facing surface of the absorbent article (10, Fig. 1B; ¶ [0017, 0085]);
wherein the outer cover nonwoven material (21, Fig. 2B) comprises a herringbone pattern on the first portion of the garment-facing surface (Figs. 2B, 4B, and 4C; ¶ [0131-0133]; Figs. 4B and 4C show the herringbone pattern of protrusions on the calendering roller which will translate into a corresponding pattern of bonds (100, Fig. 2B) on the nonwoven), the herringbone pattern comprising:

	wherein a portion of the herringbone pattern within each of the repeat units is substantially the same (see Image 1; the top row of the repeat unit is substantially same as the bottom row of the repeat unit).
Ferrer is silent regarding a discrete landing zone or a discrete, non-elasticized front belt joined to the front waist region proximate to a waist edge of the absorbent article, wherein the discrete landing zone or the discrete, non-elastic front belt forms a second portion of the garment-facing surface of the absorbent article, and whether at least some of the repeat units have a repeat unit area in the range of about 25 mm2 to about 100 mm2, according to the Repeat Unit Measurement Test; wherein the at least some of the repeat units have a repeat unit width in the range of about 5 mm to about 30 mm, according to the Repeat Unit Measurement Test; and wherein the at least some of the repeat units have a repeat unit length in the range of about 1 mm to about 10 mm, according to the Repeat Unit Measurement Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ferrer to have a repeat unit width in the range of about 5 mm to about 30 mm, a repeat unit length in the range of about 1 mm to about 10 mm, and a repeat unit area in the range of about 25 mm2 to about 100 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than 
Ferrer is silent regarding a discrete landing zone or a discrete, non-elasticized front belt joined to the front waist region proximate to a waist edge of the absorbent article, wherein the discrete landing zone or the discrete, non-elastic front belt forms a second portion of the garment-facing surface of the absorbent article.
Zink teaches an absorbent article, thus being in the same field of endeavor, with a discrete landing zone (connection zone 168, Fig. 1) joined to the front waist region (first waist region 116, Fig. 1; ¶ [0076] indicates the landing zone can be made from a separate substrate and connected to the chassis) proximate to a waist edge (121, Fig. 1) of the absorbent article (100T, Fig. 1), wherein the discrete landing zone (168, Fig. 1) forms a second portion of the garment-facing surface of the absorbent article (100T, Fig. 1; ¶ [0059] indicates the garment-facing surface of the absorbent article is facing the viewer, therefore the landing zone is on the garment facing surface). The landing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Ferrer to include a discrete landing zone forming a second portion of the garment-facing surface of the absorbent article to provide a clear indication to a user where the fastening components of the article should be attached to provide the best fit.
Regarding Claim 18, Ferrer further discloses the repeating pattern of bonds comprising the plurality of repeat units (see Image 1) comprise discontinuous bonds (all the bonds 100, Fig. 2B, are discontinuous from one another since they are discrete oval shapes as seen in Figs. 4B and 4C).
Regarding Claim 19, Ferrer further discloses the outer cover nonwoven material (21, Fig. 2B; ¶ [0017, 0085]) comprises a spunbond nonwoven material (¶ [0059, 0094]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al (US 2015/0182387) in view of Zink et al (US 2013/0310797) further in view of Bianchi et al (US 2017/0151103).
Regarding Claim 16, Ferrer/Zink is silent whether at least some of the first, second, third, and fourth discontinuous lines comprise two elements, and wherein the two elements have a different size, shape, and/or dimension.
Bianchi teaches an absorbent article, thus being in the same field of endeavor, with a bonding pattern (Figs. 5 and 6, ¶ [0018-0019, 0064]) with first, second, third, and fourth discontinuous lines (each column of large bonds 310 can be considered a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding pattern of Ferrer to include two elements, wherein the two elements have a different size as taught by Bianchi (Fig. 6). The bonding pattern of Bianchi reduces fuzz on the surface of the nonwoven (¶ [0061]) which in turn provides a better visual effect of the nonwoven.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Conrad et al (US 2018/0228659) discloses a patterned nonwoven web
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA R ARBLE/           Examiner, Art Unit 3781